Citation Nr: 1309038	
Decision Date: 03/18/13    Archive Date: 03/25/13

DOCKET NO.  10-41 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1967 to July 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In May 2012, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  


FINDING OF FACT

During the rating period on appeal, the Veteran's PTSD has been manifested by mild depression, anxiety, anger, excessive worries, irritability, episodic panic attacks, frequent nightmares, poor sleep, flashbacks, very poor concentration, hypervigilance, exaggerated startle response, avoidance behaviors, emotional detachment from others, and decreased interest in activities, and exhibited variable mood and restricted affect; and fair insight and judgment; productive of occupational and social impairment comparable to no worse than reduced reliability and productivity.


CONCLUSION OF LAW

The criteria for entitlement to an initial rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.130, Diagnostic Code 9411 (2012).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2012).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2012); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, it will assist in substantiating or that is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

The Veteran is appealing the initial rating assignment as to his PTSD.  Because the January 2010 rating decision granted the Veteran's claim of entitlement to service connection for his PTSD, that claim was substantiated.  His filing of a notice of disagreement to the initial rating assignment does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3) (2012).  Rather, the Veteran's appeal as to the initial rating assignment triggers VA's obligation to advise the Veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  38 U.S.C.A. §§ 5104, 7105 (West 2002).

Nevertheless, the RO's June 2010 letter notified the Veteran of what type of evidence was required to support his claim for an increased evaluation of his service-connected disability.  Moreover, the January September 2010 statement of the case (SOC) under the heading "Pertinent Laws; Regulations; Rating Schedule Provisions," sets forth the relevant diagnostic codes for rating PTSD (38 C.F.R. §§ 4.130, Diagnostic Code 9411).  The Veteran was thus informed of what was needed not only to achieve the next-higher schedular rating, but also to obtain all schedular ratings above that assigned.  Therefore, the Board finds that the Veteran has been informed of what was necessary to achieve a higher rating for the service-connected disability at issue.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).

The Board also concludes that VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA and private medical records have been associated with the claims file.  The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  Concerning this, the RO provided the Veteran an appropriate VA examination in January 2010.  After reviewing the Veteran's claims file, the VA examiner discussed the history of the Veteran's PTSD, conducted an examination of the Veteran, and elicited information from the Veteran concerning the functional aspects of his disability.  As it provides sufficient detail to determine the current severity of the Veteran's service-connected disability, the Board finds that the VA examination obtained in this case was adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

While the Board realizes that the last VA examination was conducted over three years ago, the Board finds that duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); VAOPGCPREC 11-95 (1995).  In any event, the Veteran has neither advanced an argument that the VA examination of record was deficient in any respect, nor that he was prejudiced thereby.  Barr, 21 Vet. App. at 312.  Concerning this, the Veteran indicated during his May 2012 Board hearing that his PTSD was no better than it was in January 2010 but did not claim that it has gotten worse.  Additionally, the Board has had the opportunity to review medical and lay evidence as to the severity of the Veteran's service-connected PTSD, since the time of the January 2010 VA examination.  Thus, the Board finds that in this case the available evidence of record provides sufficient information to evaluate the level of severity of this disability.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.


Legal Criteria

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2012).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  38 C.F.R. § 4.1.  This appeal originates from a rating decision that granted service connection and assigned the initial rating.  Accordingly, "staged" ratings may be assigned, if warranted by the evidence.  Fenderson v. West, 12 Vet. App. 119 (1999).

Service connection for PTSD was granted in a January 2010 rating decision, and a 30 percent initial disability rating was assigned effective September 8, 2009 under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9411.  Subsequently, in a September 2010 rating decision, the RO increased the initial disability rating for PTSD to 50 percent effective September 8, 2009.

The Veteran's service-connected PTSD is evaluated as 50 percent disabling under the General Rating Formula for Mental Disorders, 38 C.F.R. § 4.130, Diagnostic Code 9411.  Ratings are assigned according to the degree of occupational and social impairment resulting from manifestatioins of the disability at issue.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Under the provisions for rating psychiatric disorders, a 50 percent disability rating requires evidence of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting; inability to establish and maintain effective relationships.).

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.

The Board notes that the evidence considered in determining the level of impairment under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, the VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including (if applicable) those identified in the DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)).  See Mauerhan, 16 Vet. App. 436.  Within the DSM-IV, Global Assessment Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  While not determinative, a GAF score is highly probative as it relates directly to the veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).

According to DSM-IV, a GAF score ranging from 31-40 reflects some impairment in reality testing or communication (e.g., speech is at times illogical, obscure or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  A GAF score of 41-50 reflects serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g. no friends, unable to keep a job).  GAF score of 51-60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61-70 denotes some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  A GAF score of 71-80 indicates that, if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  


Analysis

In a September 2009 VA mental health attending note, the Veteran reported that overall he was feeling anxious, had episodic panic attacks and on a regular basis tended to worry excessively.  He further reported poor sleep, frequent nightmares, flashbacks related to Vietnam, and very poor concentration.  However, he denied having any thoughts to harm himself or others, or hearing voices or having visions.  On mental status examination, the Veteran was neatly dressed and had good eye contact.  He was calm and cooperative.  His mood was anxious, and his affect was full in range, congruent and appropriate.  He exhibited normal speech, logical thought process, and good insight and judgment.  No suicidal or homicidal ideation, auditory or visual hallucinations or delusions were shown.  The diagnoses were panic disorder without agoraphobia, PTSD, and generalized anxiety disorder, and a GAF score of 54 was listed.

An October 2009 VA mental health treatment plan note indicates that the Veteran's strengths included intelligence, judgment, social skills, frustration tolerance, insight, and communication skills, among others.  The Veteran reported that his anger, anxiety, and depression had increased slightly during the past several months.  He denied any suicidal or homicidal ideations was dressed and groomed appropriately.  He remained focused and goal-directed during the session.  His thought process was linear and mental status was intact.

A November 2009 VA mental health suicide risk assessment report indicates that the Veteran's protective factors included good family /friend relationships, history of coping with stress adequately, previous positive response to psychotherapy and psychotropic medication, hope/positive look toward future, and strong religious or spiritual beliefs, among others.  The Veteran rated low with any suicidal or homicidal ideations.  He engaged well during the session and stated that his medication helped tremendously.  He reported continuing problems with staying asleep.  

A December 2009 VA mental health psychotherapy note reflects that the Veteran presented as alert, cooperative and verbally expressive.  On mental status examination, the Veteran was very alert and fully oriented.  He denied any suicidal or homicidal ideations.  He remained focused and goal-directed during the session.  He was dressed and groomed appropriately and was in very good spirits.  His thought process was linear and logical and mental status was intact.

In a December 2009 VA mental health attending note, the Veteran reported that his mood remained anxious and that he continued to have episodic panic attacks.  He stated that what helped best was for him to keep himself busy.  He further reported improved sleep with medication and chronic military-related nightmares.  He denied having any thoughts to harm himself or others, or hearing voices or having visions.  On mental status examination, the Veteran was casually dressed and had fair eye contact.  He was calm and cooperative and had normal psychomotor activity.  His mood was anxious, and his affect was in restricted in range, mood-congruent and appropriate.  He exhibited normal speech, logical thought process, and fair insight and judgment.  No suicidal or homicidal ideation, auditory or visual hallucinations or delusions were shown.  The diagnoses were panic disorder without agoraphobia, PTSD, and generalized anxiety disorder, and a GAF score of 53 was listed.

A January 2010 VA mental health group counseling note reflects that the Veteran's participation was active.  His mood was depressed but sharing how to get away from a stressful situation helped him relax.  The impression was PTSD.  An addendum to the note stated that the Veteran denied suicidal thoughts and listed a GAF score of 62.

A January 2010 VA mental health psychotherapy note reflects that the Veteran presented very alert, cooperative and verbally expressive.  He shared openly and honestly regarding the status of his insomnia, anxiety and panic attacks, all of which symptoms continued on a regular basis.  On mental status examination, the Veteran was very alert and fully oriented.  He denied any suicidal or homicidal ideations and remained focused and goal-directed during the session.  He was dressed and groomed appropriately and was a little anxious.  His thought process was linear and logical, and mental status was intact.

The Veteran was afforded a VA examination in January 2010.  The Veteran reported that he first sought mental health treatment about 25 years previously at which time he was prescribed medication to help with his anxiety and stress.  He stated that he started going to Dr. Patel once every three to six months.

In terms of work history, the Veteran reported that he worked in car repairs for 35 years but he retired about a year ago.  He indicated that he retired because he was old enough and he was having problems on the job; however, he stated that in the previous year, he probably missed about two days because his PTSD, anxiety and depression.  He was irritable and snappy with customers, had problems with concentration and therefore was making mistakes and forgetting jobs procedures, which slowed him down.  Regarding his relationships with others, he had been married for the second time for 40 years, and that he had a son, a daughter and two grandchildren.  He reported a fair relationship with his wife although sometimes he could be irritable and withdrawn.  He also reported good relationships with his son, daughter and grandchildren, although sometimes he could be irritable.  He further reported having 4 close friends he saw twice a week and 4casual friends he saw about twice a month.

On mental status examination, the Veteran was alert, oriented and attentive.  His mood appeared to be dysphoric and his affect was constricted and anxious.  His speech had regular rate and rhythm and there was some evidence of psychomotor agitation.  His eye contact was good and he was cooperative and pleasant with the examiner.  His thought process was logical and coherent; his thought content was devoid of current auditory or visual hallucinations but he reported these symptoms in the context of nightmares and flashbacks.  No evidence of delusional content was shown.  He denied current thoughts of hurting himself or others.  He stated that the last time he was physically aggressive with somebody was two months previously.  His memory was intact for recent and remote events and he offered a fair interpretation of proverbs.  He was not able to concentrate well enough to spell "world" backwards.  He exhibited average intelligence, and fair insight into his current condition.  The diagnostic impression was PTSD, panic disorder, generalized anxiety disorder, and depressive disorder, and a GAF score of 53 was assigned.

The VA examiner noted that the Veteran was exhibiting moderate to considerable symptoms associated with PTSD, with military stressor-related panic disorder, generalized anxiety disorder and depressive disorder.  Concerning this, the Veteran reported having intrusive thoughts about Vietnam 5 to 7 times a week, nightmares 1 to 2 times a week, and flashbacks twice a week.  He described psychological and physiological reactivity to loud noise or the sound of helicopters.  He avoided talking about Vietnam and avoided crowds.  He described emotional detachment from others and decreased interest in activities.  He also reported problems with irritability and concentration, exaggerated startle response to loud noise or unexpected approaches, hypervigilance, panic attacks with hyperventilation, feeling anxious, restless and agitated.  He further reported periods of depression with low energy, low motivation, fatigue, and occasionally, decreased feeling of hope and worth.  When he was depressed, he could skip baths up to two days.  In terms of social adaptability and interactions with others and his ability to maintain employment and perform job duties in a reliable, flexible, and efficient manner, the examiner found moderate to considerable impairment.  The examiner stated that overall, the Veteran's level of disability was estimated to be in the moderate to considerable range, and the Veteran appeared capable of handling his own funds.

February 2010 VA mental health group counseling notes reflect that the Veteran's participation was active and his mood was depressed.  The impression was PTSD.  An addendum to the note stated that the Veteran denied suicidal thoughts and that his suicide risk screen was negative.

A February 2010 VA mental health psychotherapy note reflects that the Veteran was alert, cooperative and verbally responsive.  The counselor noted that the Veteran continued to experience anxiety, insomnia, and panic attacks periodically, but utilized his coping skills and medication compliance to assist with these concerns.  On mental status examination, the Veteran was very alert and fully oriented.  He denied any suicidal or homicidal ideations and remained focused and goal-directed during the session.  He was dressed and groomed appropriately and was a little anxious.  His thought process was linear and logical, and mental status was intact.

VA mental health group counseling notes dated from March to April 2010 reflect that the Veteran's participation was active and his mood was depressed.  The impression was PTSD.

In a March 2010 VA mental health attending note, the Veteran reported that overall, his mood was fair and that he continued to have nightmares and intrusive thoughts related to Vietnam.  He tried to keep busy to minimize PTSD symptoms.  He had ongoing stress with his wife who he thought suffered from anxiety and depression; he tried to walk away before getting into verbal confrontation with her.  No thoughts to harm himself or others or psychosis were shown.  On mental status examination, the Veteran was neatly dressed and had good eye contact.  He was calm and cooperative.  His mood was anxious, and his affect was full in range, mood-congruent and appropriate.  He exhibited normal speech, logical thought process, and fair insight and judgment.  No suicidal or homicidal ideation, auditory or visual hallucinations or delusions were shown.  The diagnoses were panic disorder without agoraphobia, PTSD, and generalized anxiety disorder, and a GAF score of 54 was listed.

A March 2010 VA mental health psychotherapy note reflects that the Veteran continued to experience insomnia and anxiety.  Objectively, the Veteran was very alert, cooperative and verbally responsive.  He engaged well with the counselor and shared his feelings, thoughts and emotions openly and honestly.  He was in very good spirits and seemed mostly content with his present circumstances.  On mental status examination, the Veteran was very alert and fully oriented.  He denied any suicidal or homicidal ideations and remained focused and goal-directed during the session.  He was dressed and groomed appropriately and was a little anxious.  His thought process was linear and logical, and mental status was intact.

A May 2010 VA mental health treatment plan note indicates that the Veteran's strengths included intelligence, judgment, social skills, frustration tolerance, insight, and communication skills, among others.  The Veteran reported doing well but continuing to have periodic problems with his insomnia, nightmares, flashbacks, anxiety, frustrations and depression.  He was alert, cooperative, and verbally responsive.  He denied any suicidal or homicidal ideations was dressed casually and groomed appropriately.  His thought process was linear, logical and coherent, and mental status was intact.  He remained very focused and goal-directed during the session.  In an addendum to the note, the Veteran denied feeling hopeless about the present or future and denied suicidal thought.  A GAF score of 65 was listed.

In an August 2010 VA mental health suicide risk assessment report, the Veteran denied feeling hopeless or suicide attempt.  It was noted that the Veteran's protective factors included good family /friend relationships, history of coping with stress adequately, previous positive response to psychotherapy and psychotropic medication, hope/positive look toward future, and strong religious or spiritual beliefs.  The Veteran rated low with any suicidal or homicidal ideations.

In an August 2010 VA mental health attending note, the Veteran reported that he continued to feel anxious and have frequent panic attacks.  He thought that overall anxiety and intrusive thoughts had gotten worse since he retired.  He tried to keep himself busy during the day.  He further reported poor sleep and nightmares 3 to 4 times a week.  He denied having any thoughts to harm himself or others.  He stated that at times he heard voices in the context of flashbacks, but denied having visual hallucinations.  On mental status examination, the Veteran was casually dressed and had fair eye contact.  He was calm and cooperative.  His mood was anxious, and his affect was restricted in range, mood-congruent and appropriate.  He exhibited normal speech, logical thought process, and fair insight and judgment.  No suicidal or homicidal ideation, auditory or visual hallucinations or delusions were shown.  The diagnoses were panic disorder without agoraphobia, PTSD, and generalized anxiety disorder, and a GAF score of 52 was listed.

The Veteran presented testimony at a hearing before the Board in May 2012.  He reported that his mediations for depression, anxiety, and sleep disorder were stable.  He further reported avoiding talking about his Vietnam experience, having suicidal thoughts sometimes, and ongoing problems of anger, verbal aggression, and sleep disturbance.  He indicated that he retired in 2008 because he was old enough to retire and receive social security and he felt like it might help his mental condition.

Based on a thorough review of all of the evidence of record, as outlined above, the Board finds that the Veteran's total disability picture most closely approximates the criteria for a 50 percent disability rating.  38 C.F.R. § 4.7 (2012).  In reaching this determination, the Board finds it significant that the VA examiners and physicians, who conducted a comprehensive psychiatric assessment of the Veteran, diagnosed PTSD, and estimated that his GAF scores were 52 to 65, which, as discussed above, is indicative of either some mild symptoms such as depressed mood and mild insomnia, or some difficulty in social, occupational or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships; or moderate symptoms such as flat affect and circumstantial speech, and occasional panic attacks, or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Furthermore, the Veteran's symptomatology of mild depression, anxiety, anger, excessive worries, irritability, episodic panic attacks, frequent nightmares, poor sleep, flashbacks, very poor concentration, hypervigilance, exaggerated startle response, avoidance behaviors, emotional detachment from others, and decreased interest in activities correspond with a GAF score in the 50s or 60s.

In short, the Board finds that the Veteran's PTSD results in occupational and social impairment comparable to no worse than reduced reliability and productivity due to such symptoms as mild depression, anxiety, anger, excessive worries, irritability, episodic panic attacks, frequent nightmares, poor sleep, flashbacks, very poor concentration, hypervigilance, exaggerated startle response, avoidance behaviors, emotional detachment from others, decreased interest in activities, variable mood, restricted affect, and fair insight and judgment.

However, while a 50 percent rating is warranted, the Veteran's total disability picture does not rise to the severity required for a 70 percent or higher rating.  In this regard, the Board finds it significant that the Veteran's speech and communication were normal at his VA examination and VA treatment sessions.  January and March 2010 VA mental health notes, specifically, indicated that the Veteran shared his feelings, thoughts and emotions openly and honestly.  He was in good spirits and was fully engaged during the sessions.  Additionally, the Veteran's appearance, hygiene, and behavior were noted as appropriate at all times, including on his January 2010 VA examination.  Furthermore, although the Veteran has reported ongoing episodic panic attacks with hyperventilation, there was no indication from the claims file that the Veteran is in a nearly continuous state of panic.  While the Board notes that the Veteran reported that he had been physically aggressive with somebody two months prior to the January 2010 VA examination, the record is devoid of evidence indicating that the Veteran has had any repeated episode of violence or active aggression.  Lastly, there is no indication that the Veteran is delusional, grossly inappropriate, disoriented, in persistent danger of hurting himself or others, or is unable to perform the activities of daily living.  To that effect, during the May 2012 Board hearing, he described his usual daily activities as independent; he also played golf twice a week, did yard work, went to church once a week and worked on cars.  On mental status examinations, the Veteran has been fully oriented, very alert and focused, cooperative, and verbally expressive and responsive, and maintained good eye contact.  He has exhibited variable mood and restricted affect; normal speech; average intelligence; intact memory; fair insight and judgment; and logical, linear, coherent, and goal-directed thoughts without homicidal ideation, hallucinations, delusions, or psychosis.

Although the Veteran reported thoughts of suicide at the May 2012 Board hearing, on his January 2010 VA examination and throughout all VA treatment records dated from September 2009 to August 2010, he consistently denied having any suicidal ideation.  The evidence reflects that he rated low with suicide risk or that his suicide risk screen was negative.  Thus, the reported thoughts of suicide were shown to be transient in nature with no active intent or plan.  Further, while the Board recognizes that suicidal ideation is listed as an example of symptoms warranting a 70 percent evaluation, as discussed above, the symptoms listed in the 38 C.F.R. § 4.130 are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan, 16 Vet. App. at 442.

In this regard, the Board also notes that the evidence considered in determining the level of impairment under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in the diagnostic code, but it must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment.  Regarding the Veteran's social relationships with others, he had been married for over 40 years with children and grandchildren.  Although he indicated that he could be irritable and withdrawn from his family members, he reported a good or fair relationship with all of them on his January 2010 VA examination.  He further reported having 4 close friends he saw twice a week and 4 casual friends he saw about twice a month.  Accordingly, while the Veteran has shown some difficulty establishing relationships, he has also demonstrated that he is able to establish and maintain effective relationships, such as his over 40 year long marriage to his wife, and good relationships with the other family members and friends.

With regard to occupational functioning, the Veteran reported that he has worked in car repairs for 35 years before he retired in 2008.  He stated that he had problems on the job; he was irritable and snappy with customers and had problems with concentration and therefore was making mistakes and forgetting job procedures, which slowed him down.  However, he indicated on his January 2010 VA examination that before he retired he missed only about two days from work in the previous year due to his PTSD, anxiety and depression.  Based on the foregoing evidence, although some impairment in occupational functioning is shown, inability or total occupational impairment is not shown.

Overall, the evidence of record does not demonstrate occupational and social impairment, with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood, due to manifestations of the disability at issue.

Rather, the Board finds that the Veteran's PTSD symptomatology affecting the level of his social and occupational functioning level is in the moderate range.  In making this determination, the Board attaches significant probative value to the findings that the Veteran's strengths including intelligence, judgment, social skills, frustration tolerance, insight, and communication skills, as reflected in an October 2009 VA mental health treatment plan note, as well as the November 2009 and August 2010 VA mental health suicide risk assessment reports showing that the Veteran's protective factors included good family /friend relationships, history of coping with stress adequately, previous positive response to psychotherapy and psychotropic medication, hope/positive look toward future, and strong religious or spiritual beliefs.  These findings are consistent with the other medical evidence as well as the Veteran's lay testimony of record.

Accordingly, considering all of the evidence of record, the Board finds that the Veteran's disability picture more nearly approximates the criteria for the 50 percent disability rating, and therefore the 50 percent rating is the appropriate rating in this case.  38 C.F.R. § 4.7.

Staged ratings have been considered.  While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected PTSD, the evidence of record does not show a distinct period of time on appeal during which a rating in excess of 50 percent would be warranted for the Veteran's service-connected PTSD.  See Fenderson, 12 Vet. App. at 126.  The medical evidence of record reflects that the Veteran had similar GAF scores and PTSD symptoms which appear to have remained stable throughout the rating period on appeal.

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular criteria for the service- connected disability are inadequate.  The rating criteria reasonably describe the Veteran's disability level and symptomatology as due to his disability.  The rating criteria contemplate the Veteran's level of impairment and the Veteran does not experience any symptomatology not contemplated by the rating schedule.  Furthermore, the Veteran has not contended that his service-connected PTSD has caused frequent periods of hospitalization or marked interference with employment.  As such, referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.

In sum, the Board finds that the evidence is against the assignment of an initial rating in excess of 50 percent for PTSD under Diagnostic Code 9411, at any time during the rating period on appeal.  While the Veteran is competent to report the symptoms he experiences, and the Board finds him credible in this regard, the reported symptoms are consistent with the assigned schedular evaluation.  Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule is not applicable, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on unemployability due to service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not argued, and the record does not otherwise reflect, that the disability at issue renders him totally unemployable.  Accordingly, the Board concludes that a claim for TDIU has not been raised.



ORDER

An initial rating in excess of 50 percent for PTSD is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


